(10

| 12
~ 13
14
15

16]

17
18
19
20

21
22
23
24
25
26
27
28

Oo ON AA PB wh

Case 3:19-cr-04913-LAB Document1 Filed 11/08/19 PagelD.1 Page 1 of 3 |
PAUL E. BENJAMIN ;

 

i / UNITED STATES DISTRICT COURT _! FILED

SOUTHERN DISTRICT OF CALIFORNIA NOV 08 2019

 

 

 

UNITED STATES OF AMERICA, Case No: | sou"genvosirig' gr cies
Plaintiff, COMPLAINT FOR VIOLATION OF
v. Title 21 U.S.C. § 952 and 960
oo Importati f a Controlled Subst
Maria Alondra HERMOSILLO, - (Felony) es
| Defendant.

 

 

 

 

The undersigned complainant being duly sworn states:

' On or about November 7, 2019, within the Souther District of California, Maria

Alondra HERMOSILLO, did knowingly and intentionally import 500 grams and more, to}

wit: approximately 35.58 kilograms (78.44 pounds), of a mixture and substance containing

a detectable amount of methamphetamine, a Schedule IT Controlled Substance, into the

United States from a place outside thereof, in violation of Title 21, United States Code,

Sections 952. and 960.
The complainant states that this complaint is based on the attached Statement of Facts

incorporated herein by reference.

a a
Special Agent( ren Ja carb Seve
Homeland Security Investigations

 

SWORN TO BEFORE ME AND SUBSCRIBED IN MY PRESENCE, THIS 8" DAY OF| .

NOVEMBER 2019. a
AMinytl Keath

HON Allison H. Goddard

US. MAGISTRATE JUDGE

   
   
        

 
10

11

_ 12

13

14.

15

16

17

18.

19

20

21

“+ a9

23
24
25
26
27

28

 

 

Case 3:19-cr-04913-LAB Document1 Filed 11/08/19 PagelD.2 Page 2 of 3

Statement of Facts

On November 7, 2019, at approximately 3:28 p.m., Maria Alondra |
HERMOSILLO, (“HERMOSILLO”), a United States citizen applied for entry into | |
the United States from Mexico through the San Ysidro Port of Entry in vehicle lane
#23. HERMOSILLO was the driver and sole occupant of a 2009 Ford F450 (“the
vehicle’) bearing Arizona license plates.

A Customs and Border Protection Officer (CBPO) was conducting pre-
primary operations when the CBPO received two negative Customs declarations
from HERMOSILLO. HERMOSILLO stated she was crossing the border to go to
Victorville, California.

During a cursory inspection the CBPO noticed the fuel tank was excessively
clean, the clamp bolts appeared to have mud sprayed on them, and the gas tank
tapped harder than a normal fuel tank. The CBPO escorted the vehicle and.
HERMOSILLO to the secondary inspection area where the CBPO observed
anomalies in the fuel tank using a fiberoptic scope.

Further inspection of the vehicle resulted in the discovery of 40 packages
concealed in the fuel tank of the vehicle, with a total approximate weight of 35.58
kgs (78.44 Ibs). A sample of the substance contained within the packages field tested

positive for the characteristics of methamphetamine.

1

 
10

li

12

13

14

15

16

17

18

19

- 20

21

22

23

24

25

26

27

28

 

 

Case 3:19-cr-04913-LAB Document1 Filed 11/08/19 PagelD.3 Page 3 of 3

HERMOSILLO was placed under arrest at approximately 6:18p.m.
HERMOSILLO was arrested and charged with a violation of Title 21, United

States Code, 952 and 960, importation of a controlled substance.

 

 
